Citation Nr: 1233595	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-01 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for headaches including as a manifestation of a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1951 to January 1952 and from February 1953 to August 1958. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board recharacterized the nature of the claim on appeal based on a review of the service records.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The Veteran served as a U.S. Navy seaman in his first period of active duty and as a U.S. Air Force aircraft mechanic during his second period of active duty.  The Veteran contends that he experiences chronic headaches that manifested in 1953 with a continuity of symptoms since service. 

Service treatment records for the Veteran's Navy service consist only of an April 1951 enlistment and a January 1952 discharge physical examination that are silent for any symptoms or  diagnoses of chronic headaches.  

In a February 1953 enlistment medical history questionnaire, the Veteran reported experiencing frequent or severe headaches.  The examination report is not of record.  The examiner signed the questionnaire without comment.  The Veteran was accepted into active service.  In November 1955, the Veteran underwent a reenlistment physical examination.  There is no history questionnaire of record.  On the examination report, a physician noted no head, neurologic, or psychiatric abnormalities and that the Veteran denied "pertinent interval medical history."  The Veteran continued active service with no duty limitations.  

In July 1959, the Veteran was evaluated by a military medical board.  Only a final single page report is of record.  The board noted that the Veteran was predisposed with a moderate, passive orientation and was under minimal occupational stress.  The board concluded that the Veteran had a psychiatric disability, diagnosed as psychogenic musculoskeletal reaction manifested by headaches.  The board noted that the onset was in 1945, existed for many years, and was not aggravated by service.   There is no medical evidence to confirm a pre-existing psychiatric disorder although the Veteran reported experiencing headaches at the time of entry in 1953.  The conclusion by the board that there was no aggravation is inconsistent with the records and the circumstances of the proceedings.  The Veteran was accepted into Air Force service in 1953 with no restrictions, served for over seven years, and was then discharged early because of the psychiatric disability with a physical profile of 4 for psychiatric status, indicating that the Veteran was no longer fit for service.  

Private and VA outpatient and inpatient treatment records from January 2001 to October 2009 have been associated with the claims file.  Primary care physicians have frequently noted symptoms of anxiety and depression and regularly prescribed an anti-anxiety medication.  However, there is no record of any mental health evaluation or treatment.  Clinical observations of chronic headaches were very infrequent, and in August 2008 the Veteran reported that they were associated with seasonal allergies.  

The Veteran underwent VA examinations for headaches in December 2009 and March 2012.  On both occasions, the examiners noted a review of the claims file but neither addressed the headache symptoms as a manifestation of a psychiatric disorder as was diagnosed in service.  The Veteran reported daily constant headaches for the past 40 years, although that time would not include service in the 1950s.   He acknowledged that he experienced intermittent headaches prior to his active service.   One examiner concluded that the current headaches were not caused in service because the Veteran admitted experiencing them prior to service with no trauma or other exacerbating events in service.  The other examiner noted from the Veteran's reports that the frequency, characteristics, and severity of the current headaches were the same as they were prior to service and therefore there was no aggravation in service beyond the normal progression.  

The Board concludes that an additional VA examination is necessary to evaluate the possible underlying psychiatric cause for the current headaches.  Specifically, the Board requests an opinion whether the current headaches are a continued manifestation of the psychogenic musculoskeletal disorder diagnosed in service, particularly in light of the recent treatment for anxiety.  Further, the Board requests an opinion whether any psychogenic disorder preexisted service, and if so whether that disorder was aggravated by service.  Notwithstanding the medical board's conclusions, the Veteran was accepted into service in 1953, served satisfactorily for seven years, and was then discharged early as unfit.  An opinion is also necessary to address whether any psychogenic disorder first manifesting in service was aggravated or was a normal progression of the disorder.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the Veteran that are dated from October 2009 to the present.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request records of VA medical care since October 2009 and associate all records received with the claims file. 

2.  Schedule the Veteran for a VA examination with a physician with qualifications for the evaluation of psychogenic disorders and their physical manifestations.  Request that the examiner review the claims file and note the review in an examination report.  Request that the examiner evaluate the Veteran's current headache symptoms in view of the February 1953 report of frequent headaches upon entry into active duty and the July 1959 medical board report of a psychogenic disorder, manifested by chronic, severe headaches.  Request that the examiner provide opinions as follows: 

a.  Are the Veteran's current headache symptoms a continuation of the psychogenic musculoskeletal reaction diagnosed in 1959?   

b.  Is the outpatient treatment for anxiety and depression shown from 2001 to 2009 a component of the current headache symptoms or the continuation of  the psychogenic disorder diagnosed in service? 

c.  In view of the Veteran's acceptance into service, satisfactory service for several years, and discharge from service as psychiatrically unfit in 1959, was either a simple chronic headache disorder or a psychiatric disability aggravated by service or was it the normal progression of the disorder?  

d.  If an opinion cannot be provided, the examiner must explain the reasons such as insufficient lay or medical evidence, lack of experience of the examiner, or shortfalls in the state of medical knowledge.  

3.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for service connection for headaches including as a manifestation of a psychiatric disorder.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



